JOURNAL ENTRY and OPINION
The relator, Royce Crim, has filed a complaint for a writ of mandamus. The relator seeks an order from this Court which requires the respondent, Judge Jose Villanueva, to issue rulings with regard to the following three motions that were filed in the underlying case of State v. Crim, Cuyahoga County Court of Common Pleas Case No. CR-272115: 1) motion requesting the court to notice plain error Crim.R. 52(B); 2) motion for summary judgment Civil Rule 56(C) ; and 3) motion requesting adjudication on the August 30, 00 (sic)  September 19, 00 (sic) actions. The respondent has filed a motion for summary judgment.
A review of the motion for summary judgment clearly demonstrates that the respondent has issued rulings with regard to the motion requesting notice of plain error, the motion for summary judgment and the motion requesting adjudication. Thus, the relator's request for mandamus is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996),74 Ohio St.3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Clerk to serve notice of this judgment to all parties as provided in Civ.R. 58(B). Costs to relator.
  ________________________ COLLEEN CONWAY COONEY, J.